Citation Nr: 0637745	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-19 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic left inguinal hernia.  

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic back disorder.  

3.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic neck disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from August 1976 to February 
1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Wichita, Kansas, Medical and Regional Office Center (RO) 
which determined that new and material evidence had not been 
received to reopen the veteran's claims of entitlement to 
service connection for a chronic left inguinal hernia, a 
chronic back disorder, and a chronic neck disorder.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In his December 2001 application to reopen his claims of 
entitlement to service connection, the veteran indicated that 
he had been treated at the Kansas Department of Corrections' 
medical facilities for a chronic "partial hernia" and 
chronic back and neck pain "over the course of the last 4" 
years.  Clinical documentation of the cited treatment is not 
of record.  The VA should obtain all relevant VA, other 
governmental, and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006) and the United States Court of 
Appeals for Veterans Claims' (Court) 
holding in Kent v. Nicholson, 20 Vet.App. 
1 (2006) are fully met.  

2.  Upon receipt of the appropriate 
release, the RO should contact the Kansas 
Department of Corrections and request 
that it forward copies of all available 
clinical documentation pertaining to 
medical treatment of the veteran during 
the period from June 23, 1998, to 
September 4, 2002, for incorporation into 
the record.  

3.  Then readjudicate the issues of 
whether new and material evidence has 
been received to reopen the veteran's 
claims of entitlement to service 
connection for a chronic left inguinal 
hernia, a chronic back disorder, and a 
chronic neck disorder.  If the benefits 
sought on appeal remain denied, the 
veteran should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on 
the applications, to include a summary of 
the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

